Citation Nr: 1033304	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  09-18 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1950 to March 1953.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In his May 2009 substantive appeal, the Veteran requested that he 
be scheduled for a hearing at a local VA office before a Member 
of the Board.  His hearing was scheduled for June 2010, and he 
was sent notice letters in May 2010 and June 2010.  The appellant 
did not report for the hearing, and he has neither requested a 
new hearing nor shown good cause for his failure to report.  
Therefore, his hearing request is deemed withdrawn.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that a substantial quantity of medical evidence, 
including VA treatment records and VA examination reports, have 
been added to the record since the issues on appeal were most 
recently readjudicated in the May 2009 statement of the case, but 
prior to certification of this appeal.  While this evidence 
appears to have been obtained by the RO in connection with 
increased rating claims that are not before the Board, the Board 
observes that such a quantity of treatment records must 
nonetheless be considered highly relevant to determining whether 
the Veteran satisfies the criteria for entitlement to specially 
adapted housing or a special home adaptation grant.  As such, the 
Board finds that a remand for consideration of this evidence in 
the context of the claims on appeal is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Review the expanded record.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



